Title: To Thomas Jefferson from John Page, 11 November 1775
From: Page, John
To: Jefferson, Thomas


                    
                        My Dear Jefferson
                        Wmsburg Novr. the 11th. [1775]
                    
                    I thank God I am now so well that I could venture to write you a long Letter if a Multiplicity of Business did not render it impossible. But I will make the best Use of my Time and scribble you some fugitive Sentences.
                    I wrote to Col. Nelson and you by the Post before the last, giving some Account of the Norfolk and Hampton Affairs. I can assure that our young Soldiers behaved extremely well, and Col. Woodford shewed a great deal of Coolness of Courage Presence of Mind and Judgement in the Engagement at Hampton. I have often wished that the Convention had empowered us to raise a Company of Horse. The Necessity of having one was evident in the late Affair at Hampton. For as soon as an Express arrived here, which was at 8 P.M. giving an Account of the Skirmish of Thursday and praying for Assistance the Committee met and agreed to equip 50 Rifle men with Horses and send them immediately down. Col. Woodford offered to go and take the Command of all the Forces which were there or might be called in. With the Assistance of waggon Horses and such as were lent by the Gentlemen of the Town the Col., Captn. Bluford and his Rifle Company were enabled to reach Hampton about 7 O’Clock A.M. They rode through an incessant and heavy Rain. When the Col. entered the Town, having left the Rifle Men in the Church to dry themselves he rode down to the River took A view of the Town, and then seeing the Six Tenders at Anchor in the  River went to Col. Cary’s to dry himself and eat his Breakfast. But before he could do either the Tenders had cut their Way through the Vessel’s Boltsprit which was sunk to impede their Passage and having a very fresh and fair Gale had anchored in the Creek and abreast of the Town. The People were so astonished at their unexpe[cted] and sudden Arrival that they stood staring at them and omitt[ed] to give the Col. the least Notice of their approach. The first Intelligence he had of this Affair was from the Discharge of a 4 Pounder. He mounted his Horse and riding down to the Warf found that the Peop[le] of the Town had abandoned their Houses and the Militia had left the Breast Work which had been thrown up across the Wharf and Street. He returned to order down Captn. Nicholas’s Company and Bluford’s and meeting Nicholas’s, which had been encamped near Col. Car[y’s] he lead them pulling down the Garden Pails through Jones’s Garden under Cover of his House, and lodged them in the House directing them to fire from the Window which they did with great Spirit. He then returned and lead Bluford’s Company in the same manner under Cover of Houses on the other Side of the Street placing some in a House and others at a Breast Work on the Shore. Here he found the Militia had crowded in, and incommoded the Rifle me[n.] He therefore ordered them off and stationed them with Captn. Lynes on the back of the Town to prevent a surprise, by an Attack of Regulars who it was said had landed at Back water. Captn. Barron with the Town Militia and Part of Nicholas’s Company were stationed at the Breast Work on the Wharf and across the Street. The Fire was now general and constant on both Sides. Cannon Balls Grape Shot and Musket Balls whistled over the Heads of our Men, Whilst our Muskets and Rifles poured Showers of Balls into their Vessels and they were so well directed that the Men on Board the Schooner in which Captn. Squires himself commanded, were unable to stand to their 4 Pounders which were not sheltered by a Netting, and gave but one Round of them but kept up an incessant firing of smaller Guns and swivels, as did 2 Sloops and 3 Boats for more than an Hour and ¼, when they slipt their Cables and towed out except the Hawk Tender a Pilot Boat they had taken some Time before from a Man of Hampton, which was taken. In her they found 3 wounded Men 6 Sailors and 2 Negros. Liutent. Wright who commanded her had been forced to jump over Board and was attended to the Shore by 2 Negros and a white Man, one of the Negros was shot by a Rifle Man across the Creek at 400 yds. distance. If Col. Woodford’s Men whom he had ordered rou[nd] to the Creeks Mouth could have  got there soon enough they would undoubtedly have taken the little Squadron, for the Sailors could not possibly have towed them through their Fire. Although the nearest of the Tenders was 3 Hundred Yds. and the farthest about 450 from our Me[n], yet our Fire was [so] well directed that the Sailor[s] were not able to stand to their Guns and serve them pr[operly] but fir[ed] them at Random at an Unaccountable Degree of Elevation. The same Squadron came up Jas. River some Days after and attempted to land at Jas. Town but were prevented by about [ ] Rifle men and as many Country People who happened to be there. A few Rifle Balls con[…] the 34 Four Pounders with which our Ea[rs] were saluted. Our Men brought up a 4 ℔ Ba[ll.] And yesterday the King Fisher and 3 Large Tenders (which had come up to B———s [Burwell’s] Ferry to prevent the Passage of our 2d. Regiment and the Culpep[er] Batalion which were ordered down to Norfo[lk] fired on a Vessel at the Ferry Landing order[ing] her to come along side, but our Rifle men stationed there ordered the Skipper to stay where he was. The Vessel lay about 3 Hundred Yds. from our Men and about ¾Mile from the Man of War, which began to fire on her, and finding that her Shot had no Effect sent off a Barge full of Men to take her, but as soon as the Barge had got within a small Distance of the Vessel the Riflemen fired and say they killed three Men. However it be, the Barge put back and then made a 2d Attempt which was defeated in the same Manner except that the Rifle[men] say they killed but one man the 2d. Time. The Man of War fired many 6 Pounders at our Men—however but 2 of them struck near them. One went through a Stone House and the other lodged in the Bank over the Heads of our Men which they dug out and sent by Captn. Green to Col. Henry. I can assure you that about 20 Rifle Men have disputed with the Man of War and her Tenders for this Vessel 2 Days and they have hitherto kept her and the Ferry Boats safe, which it is supposed they wish to burn. It is incredible how much they dread a Rifle. Before the Man of War had come up the River, 250 of our Men had crossed over with their Baggage. The Remainder are to join them as soon as possible either by venturing over before the Enemies [Faces?] or by passing over higher up.
                    The People at Norfolk are under dreadful Apprehensions of having their Town burnt by this Detachment. They know they deserve it, but we seem to be at a Loss what to do with them. Many of them deserve to be ruined and hanged but others again have acted dastardly for Want of Protection. But at all Events rather than the Town  should be garrisoned by our Enemies and a Trade opened for all the Scoundrels in the Country, we must be prepared to destroy it. If we had but Salt enough to satisfy our Country Men who begin to complain for want of it, and Arms and Amunition, we should be able to make a very good Stand against all the Forces that can be sent to Virginia, for I can assure you notwithstanding the Affair of Norfolk and Kemps Landing, Your Country Men are brave and hearty in the Cause.
                    We care not for our Towns, and the Destruction of our Houses would not cost us a Sigh. I have long since given up mine as lost. I have not moved many of my Things away—indeed nothing but my Papers a few Books and some necessaries for Housekeeping. I can declare without boasting that I feel such Indignation against the Authors of our Grievances and the Scoundrel Pirates in our Rivers and such Concern for the Public at large that I have not and can not think of my own puny Person and insignificant Affairs. The Committee has met and want my Attendance. I must therefore bid you Adieu. Give my Love to Col. Nelson and his Lady and my Compliments and best Wishes to our Delegates. I am Yrs.,
                    
                        John Page
                    
                    
                        I have just seen the K———s Proclamation. I forgot to mention that Yesterday a Man came to the Camp and said that Captn. Montag[ue] desired to speak with one of our Officers, and sa[id] he would come ashore, or receive our Officer on Board. Upon this Col. Bullet was permitted by Col. H—y to go down to the River and enquire into this Matter. The Co[l.] dressed himself in Red, rode down to the Sh[ore] at a Distance from every Person, bowed to the Ship and waved his Hat, but they immediately run out all their Guns primed them and discharged one at him. The Col. however paraded it for some ti[me] to shew he was not afraid and then came ba[ck] satisfied that he had been misinformed or that it was intended as an insult altogether.
                    
                    
                        J. P.
                    
                